Judgment unanimously affirmed. Memorandum: Defendant’s assertion that his conviction of criminal use of a firearm is duplicative of the conviction of first degree robbery has not been preserved for appeal (see People v Bones, 103 AD2d 1012). We have considered defendant’s other arguments and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — robbery, first degree, and other charges.) Present — Doerr, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.